DETAILED ACTION
This action is in response to the preliminary amendment dated 3/23/2020.  Claims 3-5 and 8-10 are currently amended.  No claims have been canceled.  Claims 11-14 are newly added.  Presently, claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 3/23/2020 and 3/04/2021 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 3/23/2020.  These drawings are not acceptable.
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2988322) in view of Matalon et al. (US 9366346).
Regarding claim 1, the Anderson reference discloses a diaphragm valve having a body (10) with a flow path (considered the path between inlet 12 and outlet 14); a stem 

    PNG
    media_image1.png
    358
    246
    media_image1.png
    Greyscale

	The Anderson reference does not disclose wherein the flange part of the connecting member includes at least one notch on the outer peripheral edge.
	However, the Matalon et al. reference teaches a connecting member (16’ in figure 5B(1)) for a diaphragm valve having a rod-shaped part (considered the combination of 16b, 16c and 16a’) and a flange part (16f’) wherein the flange part radially protrudes in a circular shape at the lower end of the connecting member and having at least one notch (16g) on the outer peripheral edge wherein the at least one notch (16g) prevents the connecting member (16’) from turning within a diaphragm (12’) (col. 8, lines 1-4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the flange part of connecting member of the Anderson reference with at least one notch as taught by the 
In regards to claim 2, the combination of the Anderson reference and the Matalon et al. reference does not expressly disclose wherein the outer diameter of the flange part is 7.2-7.7 mm.
However, it would have been an obvious matter of design choice to size the outer diameter of the flange part is 7.2-7.7 mm in order to fit a desired diaphragm valve for a desired application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
In regards to claim 3, the Matalon et al. reference of the combination of the Anderson reference and the Matalon et al. reference wherein said notch has a semi-circular shape (Matalon et al.: see figure 5B(1) for the notches 16g having a semi-circular shape).
In regards to claim 4, the Anderson reference of the combination of the Anderson reference and the Matalon et al. reference discloses wherein said flange part has a shape where the central part of its lower surface bulges downward (Anderson: see col. 2, lines 47-49; see also figure 1).
In regards to claim 5, the Anderson reference of the combination of the Anderson reference and the Matalon et al. reference discloses wherein the constriction part (Anderson: considered the space between the flange ‘B’ and the flat surface 85) is embedded in the central part of the diaphragm (Anderson: 24) up to the upper part of 
Regarding claim 6, the Anderson reference discloses a diaphragm valve (see figure 1) comprising a body (10) with a flow path (considered the path between inlet 12 and outlet 14); a stem (94) movable up and down relative to the body (it is considered that the threaded section 100 of the stem 94 permits the stem to move up and down relative to the valve body); a diaphragm (24) which opens and closes the flow path in synchronization with the up-and down movement of the stem (see figure 1 for a closed position of the diaphragm valve and see figure 2 for an open position of the diaphragm valve); a diaphragm depressor (compressor 48) which is attached to the lower end of the stem (94; see col. 3, lines 32-37) and presses the diaphragm downward (see figure 1); and a connecting member (56) which connects the central part of the diaphragm (24) and the lower part of the diaphragm compressor (48; see at least figure 1 for the compressor 48 being connected to the diaphragm 24 by the connecting member 56), wherein the connecting member has a vertically (considered vertically in the orientation depicted in figure 1) place rod-shaped part (considered the extension of the connecting member 56 at ‘A’ in the annotated figure above) whose upper part is fixed to the diaphragm depressor (48; the connecting member 56 is connected to the diaphragm depressor at the pin 74) and a flange part (considered the portion of the connecting member 56 at ‘B’ in the annotated figure above) which is provided at the lower end of the rod-shaped part (see figure 1) and protrudes radially outward of the outer peripheral surface of the rod-shaped part (see figure 1), wherein the upper part of the flange part at the lower end of the rod-shaped part has a constriction part (considered the space 
The Anderson reference does not disclose wherein the flange part of the connecting member includes at least one notch on the outer peripheral edge and wherein part of the diaphragm is received within the notch.
	However, the Matalon et al. reference teaches a connecting member (16’ in figure 5B(1)) for a diaphragm valve having a rod-shaped part (considered the combination of 16b, 16c and 16a’) and a flange part (16f’) wherein the flange part radially protrudes in a circular shape at the lower end of the connecting member and having at least one notch (16g) on the outer peripheral edge wherein the at least one notch (16g) prevent the connecting member (16’) from turning within a diaphragm (12’) (col. 8, lines 1-4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the flange part of connecting member of the Anderson reference with at least one notch as taught by the Matalon et al. reference in order to prevent the connecting member from rotating relative to the diaphragm.

However, it would have been an obvious matter of design choice to size the outer diameter of the flange part is 7.2-7.7 mm in order to fit a desired diaphragm valve for a desired application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
In regards to claim 8, the Matalon et al. reference of the combination of the Anderson reference and the Matalon et al. reference wherein said notch has a semi-circular shape (Matalon et al.: see figure 5B(1) for the notches 16g having a semi-circular shape).
In regards to claim 9, the Anderson reference of the combination of the Anderson reference and the Matalon et al. reference discloses wherein said flange part has a shape where the central part of its lower surface bulges downward (Anderson: see col. 2, lines 47-49; see also figure 1).
In regards to claim 10, the Anderson reference of the combination of the Anderson reference and the Matalon et al. reference discloses wherein the component of the central part of the diaphragm (Anderson: 24) is configured to cover the upper part of the constriction part of the rod-shaped part (Anderson: the diaphragm is provided within the constriction part as shown in figure 1).
In regards to claim 11, the Matalon et al. reference of the combination of the Anderson reference and the Matalon et al. reference wherein said notch has a semi-
In regards to claim 12, the Anderson reference of the combination of the Anderson reference and the Matalon et al. reference discloses wherein the constriction part (Anderson: considered the space between the flange ‘B’ and the flat surface 85) is embedded in the central part of the diaphragm (Anderson: 24) up to the upper part of the constriction part (Anderson: the diaphragm is provided within the constriction part as shown in figure 1).
In regards to claim 13, the Matalon et al. reference of the combination of the Anderson reference and the Matalon et al. reference wherein said notch has a semi-circular shape (Matalon et al.: see figure 5B(1) for the notches 16g having a semi-circular shape).
In regards to claim 14, the Anderson reference of the combination of the Anderson reference and the Matalon et al. reference discloses wherein the component of the central part of the diaphragm (Anderson: 24) is configured to cover the upper part of the constriction part of the rod-shaped part (Anderson: the diaphragm is provided within the constriction part as shown in figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satou et al. (US 6505814), Harris (US 3412974), Boteler (US 3310280), Boteler (US 3310279), Price (US 3157383), Geary (US 3067764) and Kaufmann (US 2840340) disclose various diaphragm valve assemblies having a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/ 
Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/
Primary Examiner, Art Unit 3753